Citation Nr: 0127732	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  97-19 174	)	DATE
	)
      MERGED APPEAL	)
	)
On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas


THE ISSUES

1.  Whether the VA rating actions of June 13, 1946, and May 
16, 1947, should be reversed or amended on the basis of clear 
and unmistakable error (CUE).  

2.  Entitlement to a rating in excess of 30 percent for the 
residuals of a gunshot wound (GSW) of the left thigh.  

3.  Entitlement to a rating in excess of 20 percent for the 
residuals of a GSW of the left upper arm.  

4.  Entitlement to a rating in excess of 20 percent for 
residuals of a GSW of the left forearm.  

5.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  

6.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945 and from June 1946 to April 1947.  During his 
first period of service, he performed duties as an automatic 
rifleman assigned to an infantry unit.  His awards and 
decorations included the Purple Heart Medal with 2 Oak Leaf 
Clusters.

In July 1998, the following issues were before the Board of 
Veterans' Appeals (Board): entitlement to a rating in excess 
of 20 percent for the residuals of a GSW of the left upper 
arm; entitlement to a rating in excess of 20 percent for the 
residuals of a GSW of the left forearm; and entitlement to a 
rating in excess of 10 percent for the residuals of a GSW of 
the left thigh.  Those issues were remanded to the M&ROC for 
further development.  Following that development, the M&ROC 
assigned a 30 percent rating for the veteran's residuals of a 
GSW of the left thigh.  However, it confirmed and continued 
the 20 percent ratings for the GSW residuals of the left 
upper arm and for the residuals of a GSW of the left forearm.  
The veteran continued his appeals of the increased rating 
claims.  

In a rating decision dated in March 1998, the M&ROC granted 
service connection for PTSD and assigned a 10 percent rating 
effective in August 1997.  The veteran disagreed with the 
initial rating, and while the claims of increased ratings for 
GSW residuals were in remand status, the veteran perfected 
his appeal concerning the initial rating for PTSD.  In 
addition, while the case was in remand status, the M&ROC 
denied a claim of entitlement to a total rating due to 
unemployability caused by service-connected disability.  The 
M&ROC also denied entitlement to reversal or amendment of 
M&ROC rating decisions, dated June 13, 1946, and May 16, 
1947, on the basis of CUE.  The veteran submitted timely 
notices of disagreement and perfected appeals regarding each 
of those decisions, and those appeals are now before the 
Board.  

The increased rating claims concerning GSW residuals of the 
left thigh, left arm, and left forearm, the claim for an 
initial rating in excess of 10 percent for PTSD, and the 
claim for a total rating based on unemployability due to 
service-connected disabilities will be addressed in the 
remand that follows this decision.  


FINDINGS OF FACT

1.  In December 1945, the veteran filed a claim of 
entitlement to service connection for residuals of "bullet 
wounds" of the left thigh, left arm and left forearm.  

2.  In a VA rating action dated June 13, 1946, the RO in 
Kansas City, Missouri, granted service connection for gunshot 
wound scar, left arm, medial and anterior aspect, effective 
December 17, 1945, and also granted service connection for 
gunshot wound scar, left thigh anterolateral aspect, 
effective December 17, 1945; in that rating action, the RO 
denied service connection for seminal vesiculitis and 
prostatitis.  

3.  The evidence of record at the time of the June 1946 
rating action included the December 1945 separation 
examination for the veteran's first period of service and a 
report of VA hospitalization in March 1946; that evidence 
showed that the veteran received a GSW of the left forearm in 
combat in March 1945, with residuals including loss of muscle 
tissue and scars on the left forearm.  

4.  In April 1947, the veteran filed a claim of entitlement 
to service connection for a machine gun wound of the left 
thigh, a bazooka wound of the left arm, a bullet wound 
through the lower left arm and an injury to his stomach.  

5.  In a rating action dated May 16, 1947, the Kansas City RO 
increased the rating for gunshot wound scar, left arm, medial 
and anterior aspect, effective from April 1946 to the 
veteran's entry into his second period of service, and 
continued the increase following the veteran's discharge from 
his second period of service; in the same rating action, the 
RO continued the prior rating for gunshot wound scar, left 
thigh, anterolateral aspect; it denied service connection for 
residuals of a stomach injury.  

6.  In addition to the evidence of record in June 1946, 
evidence of record at the time of the May 1947 rating action 
included the report of veteran's February 1947 separation 
examination for his second period of service; that report 
showed the veteran received a penetrating GSW of the left 
forearm in March 1945 with residuals including moderate loss 
of grasping power and scars on the left forearm.  

7.  The June 1946 and May 1947 rating actions failed to apply 
the regulations regarding the award of service connection 
that were in effect at that time to the facts that showed 
that while in service the veteran received a GSW of the left 
forearm which resulted in disability shown after service; had 
the regulations been properly applied, service connection 
would have been granted for residuals of a GSW of the left 
forearm and a disability rating assigned, a manifestly 
different outcome from the failure to grant service 
connection and the failure to rate the disability.  


CONCLUSION OF LAW

The failure to grant service connection for residuals of a 
GSW of the left forearm and the failure to rate the 
disability in the June 1946 and the May 1947 rating actions 
was clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A 
(West Supp. 2001); 38 C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that in December 1945, immediately following 
discharge from his first period of service, the veteran filed 
an application for pension or compensation for disability 
resulting from active service.  He claimed service connection 
for "bullet wounds" of the left thigh, left arm and left 
forearm.  In a rating action dated June 13, 1946, the RO in 
Kansas City, Missouri, granted service connection for gunshot 
wound scar, left arm, medial and anterior aspect and assigned 
a 10 percent rating effective December 17, 1945, and also 
granted service connection for gunshot wound scar, left 
thigh, anterolateral aspect and assigned a 10 percent rating 
effective December 17, 1945.  On the rating sheet, the RO 
stated that right seminal vesiculitis and prostatitis were 
not incurred in or aggravated by service.  In a letter dated 
in June 1946, the RO notified the veteran of the award of 
disability payment on account of disability resulting from 
gunshot wound scars of the left arm and left thigh held to 
have been incurred or aggravated during his wartime service.  
The RO stated that it had been determined that service 
connection was not shown for prostate and groin trouble.  The 
letter informed the veteran of his right to appeal if 
dissatisfied with the findings or the amount of the award.  
The veteran did not appeal.  

In April 1947, immediately following his second period of 
active service, the veteran again filed an application for 
pension or compensation for disability resulting from active 
service.  He claimed the following injuries:  machine gun 
wound left thigh; bazooka wound in muscle of left arm; bullet 
wound through lower left arm; and injury to stomach.  In a 
rating action dated May 16, 1947, the Kansas City RO 
continued the 10 percent rating for gunshot wound scar, left 
arm, medial and anterior aspect from December 17, 1945, to 
March 31, 1946, and assigned a 20 percent rating for that 
disability from April 1, 1946, to June 24, 1946, the day 
preceding the veteran's entry into his second period of 
service.  The RO continued the 20 percent rating from April 
8, 1947, the day following the veteran's discharge from his 
second period of service.  The RO continued the 10 percent 
rating for gunshot wound scar, left thigh, anterolateral 
aspect, taking account of the interruption in compensation 
during the veteran's second period of service.  In the same 
rating action, the RO stated that residuals of stomach injury 
were not found on the last exam.  In a letter dated in May 
1947, the RO informed the veteran of payment adjustments as a 
result of the change in rating and also notified him that he 
was not entitled to compensation while he was in service.  
The RO informed the veteran of his appellate rights, and he 
did not appeal.  

The veteran contends that his claims of entitlement to 
service connection for residuals of a GSW of the left forearm 
have never been considered by VA and that he should be 
provided a rating decision on that issue.  He maintains that 
the claim has been pending since his original claim was 
received in December 1945.  The M&ROC has interpreted the 
veteran's contentions as a claim that there was CUE in the RO 
decisions in 1946 and 1947.

Under the provisions of 38 U.S.C.A. § 5109A and 38 C.F.R. 
§ 3.105(a), previous determinations that are final and 
binding, including decisions of service connection, will be 
accepted as correct in the absence of clear and unmistakable 
error.  In order for a claim of clear and unmistakable error 
to be valid, there must have been error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc).  The United States Court of 
Appeals for Veterans Claims (Court) has determined that clear 
and unmistakable error is the kind of error that "compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

In order to determine whether the June 1946 and May 1947 
rating actions contain clear and unmistakable error, a review 
of the law and evidence that was before the rating board "at 
the time" must be undertaken.  38 C.F.R. § 3.104(a) (2001).  
"A determination that there was 'clear and unmistakable 
error' must be based on the record that existed at the time 
of the prior . . . decision."  Russell, 3 Vet. App. at 314.  
In other words, in determining whether the 1946 and 1947 
rating actions were clearly and unmistakably erroneous, the 
Board in its evaluation cannot apply the benefit of hindsight 
nor may it consider later actions by the rating board.  

The evidence of record at the time of the June 1946 rating 
decision consisted of the report of the veteran's service 
entrance examination dated in August 1943, the report of his 
December 1945 service separation physical examination, and a 
narrative report of hospitalization, including a physical 
examination report, concerning VA hospitalization in March 
1946.  At the August 1943 examination, the physician stated 
there were no musculoskeletal defects and evaluated the 
veteran's skin as normal.  At the December 1945 service 
separation examination, the veteran reported that while in 
action he received a gunshot wound of the left thigh in July 
1944, with hospitalization at the 124th General Hospital, a 
shell fragment wound of the left arm in December 1944 with 
hospitalization at the 159th General Hospital, and a gunshot 
wound of the left forearm in March 1945 with hospitalization 
at the 90th General Hospital.  Under the evaluation for skin, 
the physician listed scars - left thigh - anterior - 2cm x 
4cm, 3cm long; left upper arm- 4cm long and 2 cm long; and 
left forearm - volar 5cm x 1cm, dorsal - 8cm long.  The 
physician stated there was slight loss of muscle tissue of 
the left forearm with weakness of muscles and slight loss of 
soft tissue of the left thigh.  The only other service 
medical record in the file at that time concerned treatment 
for a nose fracture that occurred in June 1945.  At the time 
of the June 1946 rating action, the record also included a 
Separation Qualification Record.  It showed that the veteran 
was an automatic rifleman in the 8th Division and served 17 
months in England, France, Belgium, Luxembourg and Germany.  
The record indicated that the veteran received the Purple 
Heart Medal with two Oak Leaf Clusters for wounds received in 
action against the enemy.  

The VA narrative summary that was of record showed the 
veteran was hospitalized in March 1946 with an admission 
diagnosis of acute appendicitis.  In the report of a physical 
examination, the physician reported there was an irregularly 
shaped scar on the medial aspect of the left arm, M/3; also a 
small scar about 3/4 in. on the anterior aspect of the left 
arm, which he said were residuals of shrapnel wounds received 
overseas.  The physician said the left foreman presented an 
irregularly shaped scar about 11/2 in. on the anterior surface, 
M/3, and a 3-in. scar on the lateral surface of the left 
forearm, both residuals of machine gun bullet wounds while in 
service.  The physician said the left thigh also presented 
two irregularly shaped scars, one on the anterolateral 
aspect, also the residuals of machine gun bullets.  The 
physician stated that the scars were somewhat adherent and 
presented some loss of underlying tissues, but did not appear 
to be associated with any functional disability of either the 
upper or lower extremities.  The diagnoses following the 
physical examination were:  genitourinary condition, 
undifferentiated; scars, left arm, left forearm and left 
thigh, due to GSW; and not found, appendicitis, acute.  The 
final diagnoses at hospital discharge in late March 1946 
were: seminal vesiculitis, right; prostatitis, moderate, 
severe; and scars left arm, left forearm and left thigh due 
to GSW.  

In April 1947, the veteran filed a claim of entitlement to 
service connection for a machine gun wound of the left thigh, 
a bazooka wound of the left arm, a bullet wound through the 
lower left arm and an injury to his stomach.  In a rating 
action dated in May 1947, the Kansas City RO increased the 
rating for gunshot wound scar, left arm, medial and anterior 
aspect, effective from April 1, 1946, to the veteran's entry 
into his second period of service and continued the increase 
following the veteran's discharge from his second period of 
service; in the same rating action, the RO continued the 
prior rating for gunshot wound scar, left thigh, 
anterolateral aspect; it denied service connection for 
residuals of a stomach injury.  

In addition to the evidence of record in June 1946, evidence 
of record at the time of the May 1947 rating action included 
the report of veteran's February 1947 separation examination 
for his second period of service; that report showed the 
veteran received a penetrating GSW of the left forearm in 
March 1945 with residuals including moderate loss of grasping 
power and scars on the left forearm.  

The evidence of record at the time of the June 1946 rating 
action definitely documents that the veteran had no skin 
abnormality or musculoskeletal defect at entry into service, 
received at least three gunshot or shell fragment wounds in 
service, as verified by the receipt of a Purple Heart Medal 
and two Oak Leaf Clusters, and at discharge from service and 
after service had wound residuals that included left forearm 
scars and tissue loss, as well as left arm scars and tissue 
loss and left thigh scars and tissue loss.  Both the 1933 
Veteran's Administration Schedule for Rating Disabilities, 
which was in effect in December 1945 when the veteran filed 
his initial claim, as well as the 1945 edition of the 
Schedule for Rating Disabilities, which became effective 
April 1, 1946, distinguish between the arm and forearm, and 
the June 1946 and May 1947 rating actions granted service 
connection for and rated left arm disability, but did not 
grant service connection for and rate the veteran's left 
forearm disability.  

At the time of the June 1946 and May 1947 rating actions, 
Veterans Regulation No. 1(a) Part I Par. 1(a) (1933) as 
amended by Pub. L. No. 144 Sec. 9 (1943) provided for 
compensation for disability resulting from personal injury 
contracted in the line of duty in World War II.  In the June 
1946 and May 1947 rating actions, the RO failed to apply that 
regulation to the facts that showed that while in service in 
World War II the veteran received a GSW of the left forearm, 
which resulted in disability shown after service.  Had the 
regulation been properly applied, service connection would 
have been granted for residuals of a GSW of the left forearm 
and a disability rating assigned under the applicable 
Schedule for Rating Disabilities.  This is a manifestly 
different outcome from the failure to grant service 
connection and the failure to rate the disability.  The Board 
therefore concludes that the RO's failure to grant service 
connection for residuals of a gunshot wound of the left 
forearm and to evaluate the disability in the June 1946 and 
May 1947 rating actions was clearly and unmistakably 
erroneous.  

A clearly and unmistakably erroneous rating action will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision or other adjudicative decision 
that constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  Therefore, the proper effective date for the 
award of service connection for residuals of a gunshot wound 
of the left forearm is December 17, 1945, the day following 
the veteran's separation from his first period of service.  
An appropriate disability rating should be assigned from that 
date.  This is not to be confused with left arm disability 
for which service connection was granted effective December 
17, 1945, in the June 1946 rating action.  The May 1947 
rating action assigned a 20 percent rating for that 
disability effective April 1, 1946, to June 24, 1946.  That 
rating action continued the 20 percent rating effective April 
8, 1947, the day following separation from the second period 
of service.  That 20 percent rating remained in effect for 
more than 20 years and is protected.  See 38 C.F.R. § 3.951 
(2001).  


ORDER

CUE having been found, the June 13, 1946, and May 16, 1947, 
rating actions are to be amended such that service connection 
is granted and a rating assigned for residuals of a GSW of 
the left forearm, effective from December 17, 1945.


REMAND

The remaining issues before the Board are increased rating 
claims concerning GSW residuals of the left thigh, left arm, 
and left forearm, an initial rating in excess of 10 percent 
for PTSD, and a total rating based on unemployability due to 
service-connected disabilities.  In argument submitted to the 
Board in December 2001, the veteran's attorney specifically 
requested that if the Board could not render a favorable 
decision on these claims, such claim or claims be remanded to 
the M&ROC for compliance with the provisions of the Veterans 
Claims Assistance Act of 2000.  As the argument did not 
specify the exact ratings sought by the veteran, the Board 
will comply with the request for remand.  In this regard, the 
Board notes that the Court has stated that on a claim of an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

During the pendency of the veteran's appeal but after the 
increased rating claims were last considered by the M&ROC, 
the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law.  This 
liberalizing legislation is applicable to the veteran's case.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

With respect to the increased rating claims concerning GSW 
residuals of the left thigh, left arm and left forearm, the 
Board notes that there have been indications in examination 
reports and outpatient records of neurological impairment as 
well as muscle disability, particularly in the left upper 
extremity.  Examiners have stated there is impairment of the 
left radial, left median and left ulnar nerves due to GSWs in 
service.  There is no indication that the M&ROC has 
considered the applicability of the various ratings for nerve 
injuries or that it informed the veteran of the rating 
criteria concerning nerve injuries and the relationship of 
those criteria to the rating criteria for muscle injuries.  
Upon further development and readjudication of the claims, 
the M&ROC should explain fully its decision regarding the 
appropriate rating criteria and the applicable considerations 
concerning involvement of multiple muscle groups and/or 
nerves.  To this end, the Board will request that the M&ROC 
arrange for additional orthopedic and neurology examinations 
in which the examiners are requested to determine the degree 
(e.g., slight, moderate or severe) of any incomplete 
paralysis identified in each of the affected nerves.  The 
examiner should be requested to identify affected muscles and 
the nerve that serves to innervate each muscle affected and 
to distinguish between impairment attributable to residuals 
of the GSWs as opposed to impairment attributable to the 
veteran's diabetes mellitus, for which service connection is 
not in effect.  In addition, the examiners should be 
requested  to provide information concerning the severity of 
the GSW residuals as they affect the flexion and extension of 
the affected joints including the left knee, left elbow, left 
wrist and fingers and thumb of the left hand.  The examiners 
should also be requested to assess the ability to grasp or 
make a fist with the left hand and to determine the extent of 
any atrophy of the muscles of the left lower extremity and 
the left upper extremity, including the left hand.  The 
examiners should be requested to identify any functional loss 
secondary to pain, weakness, fatigability and incoordination 
with joint movement pursuant to 38 C.F.R. § 4.40 and § 4.45 
(2001).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran contends that his service-connected PTSD is much 
more disabling than is reflected by the currently assigned 10 
percent rating.  In this regard, he has stated that he is 
unable to work because of the PTSD and that due the PTSD 
alone, or with consideration of his service-connected GSW 
injuries, he should be awarded a total rating based on 
unemployability due to service-connected disabilities.  The 
Board will request that the veteran be provided an additional 
VA examination to assess his service-connected PTSD.  The 
examiner should be requested to include a global assessment 
of functioning (GAF) score in the report and to explain its 
meaning.  The examiner should also be requested to review the 
file and provide an opinion as to the effect of the veteran's 
service-connected PTSD on his ability to obtain or maintain 
substantially gainful employment.  See Colayong v. West, 12 
Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 
294, 295 (1994) (explaining duty to assist requires that VA 
obtain competent opinion concerning effect of veteran's 
service-connected disabilities, either individually or in the 
aggregate, on his ability to obtain or retain employment).  

In light of the foregoing, further development of the record 
is warranted.  Accordingly, the case is REMANDED for the 
following actions:

1.  The M&ROC should contact the veteran 
through his attorney and request that he 
provide the names, addresses and 
approximate dates of treatment of all VA 
and non-VA health care providers from whom 
he has received treatment for PTSD or for 
residuals of GSWs of the left thigh, left 
arm or left forearm since January 2000.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file copies 
of all identified medical records that 
have not been obtained previously.  

2.  The M&ROC should also request that 
the veteran identify any evidence that 
may pertain to his claim for a total 
rating based on unemployability due to 
service-connected disabilities.  For 
example, the M&ROC should ascertain 
whether the veteran has applied for or is 
receiving disability benefits from the 
Social Security Administration (SSA).  If 
so, the M&ROC should contact SSA and 
request a copy of any determination it 
has made along with copies of medical 
records and other supporting 
documentation upon which the 
determination was made.  

3.  If the M&ROC is unsuccessful in its 
efforts to obtain any medical or other 
records identified by the veteran, the 
M&ROC should inform the veteran and his 
attorney of this and request them to 
submit copies of the outstanding records.  

4.  When the foregoing actions have been 
completed, the M&ROC should arrange for a 
VA examination of the veteran by a board 
certified orthopedist, if available, to 
determine the nature and extent of:  
residuals of a gunshot wound of the left 
forearm, involving Muscle Groups VII and 
VIII; residuals of a gunshot wound of the 
left upper arm, involving Muscle Group V; 
and residuals of a gunshot wound of the 
left thigh, involving Muscle Group XIV.  
All indicated studies, including, but not 
limited to, X-rays and range of motion 
studies in degrees, should be performed.  
The physician should be specifically 
requested to identify all affected muscle 
groups and joints.  Tests of joint 
movement against varying resistance 
should be performed.  

The extent of any incoordination, 
weakened movement, and excess 
fatigability should be described.  The 
physician should be requested to identify 
any objective evidence of pain or 
functional loss due to pain.  The 
physician should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, the 
physician should so state.  

In addition, the physician should be 
requested to describe in detail the 
appearance and characteristics of 
associated scars, to include whether any 
scar is painful or tender, is poorly 
nourished, shows repeated ulceration, or 
results in loss of function of the part 
affected.  

Finally, the physician should be 
requested to provide an opinion, with 
complete rationale, as to the effect of 
the residuals of gunshot wounds of the 
left forearm, left upper arm and left 
thigh on the veteran's ability to obtain 
or retain substantially gainful 
employment.  The claims file, including a 
copy of this remand, must be made 
available to the physician, and the 
examination report must reflect that the 
physician has reviewed the claims file.  

5.  The M&ROC should arrange for VA 
examination of the veteran by a board 
certified neurologist, if available, to 
determinate the nature and severity of 
all current manifestations of 
neurological impairment associated with 
gunshot wounds of the left forearm, left 
upper arm and left thigh.  

The examiner should indicate which of the 
nerves itemized in the VA rating schedule 
are affected, including the musculospiral 
nerve (radial nerve) (Diagnostic Code 
8514), the median nerve (Diagnostic Code 
8515), the ulnar nerve (Diagnostic Code 
8516) and/or any nerve or nerve group 
associated with the gunshot wound of the 
left thigh.  For each affected nerve or 
nerve group, the examiner should indicate 
whether there is complete or incomplete 
paralysis; if the paralysis is 
incomplete, the examiner should describe, 
for each nerve or nerve group affected, 
the manifestations of the incomplete 
paralysis, identifying the affected 
muscle(s) and such relevant factors as 
strength, incoordination, inability to 
make a fist, ability or inability to move 
fingers, or pain.  

In responding to the foregoing question, 
the examiner should specifically describe 
the extent of active and passive knee 
flexion and extension, active and passive 
elbow flexion and extension, active and 
passive wrist flexion and extension, 
active and passive finger flexion and 
extension, ability or inability to grasp 
or make a fist, the extent of atrophy of 
the thenar eminence and the extent of 
atrophy of the hypothenar eminence.  The 
examiner should also describe related 
impairment of motor function, trophic 
changes and sensory disturbance within 
the meaning of 38 C.F.R. § 4.120 (2001).  

The degree of neurological impairment 
residual to the gunshot wounds should be 
distinguished from any peripheral 
neuropathy due to the veteran's diabetes.  
If this is not possible, the neurologist 
should so state.  

The neurologist should provide an 
opinion, with complete rationale, as to 
the effect of the residuals of gunshot 
wounds of the left forearm, left upper 
arm and left thigh on the veteran's 
ability to obtain or retain substantially 
gainful employment.  The claims file, 
including a copy of this remand, must be 
made available to the physician, and the 
examination report must reflect that the 
physician has reviewed the claims file.  

6.  The M&ROC should arrange for a VA 
psychiatric examination of the veteran to 
determine the nature and severity of the 
veteran's service-connected PTSD.  Any 
indicated studies should be performed.  
The psychiatrist should provide a GAF 
score based on the veteran's PTSD, with 
an explanation of the significance of the 
score assigned.  The psychiatrist should 
be requested to review the claims file 
and provide an opinion, with complete 
rationale, as to the effect of the 
veteran's PTSD on his ability to obtain 
or retain substantially gainful 
employment.  The claims file, including a 
copy of this remand, must be made 
available to the psychiatrist, and the 
examination report should reflect that 
the claims file was reviewed.  

7.  Thereafter, the M&ROC should review 
the claims file and ensure that all 
requested actions have been conducted and 
completed in full.  In addition, the 
M&ROC should ensure that all notification 
and development action required by the 
VCAA of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the M&ROC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
of 2000 (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001)) and implementing 
regulations (66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159)) are fully complied 
with and satisfied.  

8.  Then, the M&ROC should readjudicate 
each of the increased rating claims 
pertaining to residuals of GSWs and the 
claim of entitlement to an initial rating 
in excess of 10 percent for PTSD.  With 
respect to the claims concerning 
residuals of gunshot wounds of the left 
thigh, left upper arm, and left forearm, 
the M&ROC should consider the 
applicability of the various ratings for 
nerve injuries as well as those for 
muscle injuries and scars and explain 
fully its decision regarding the 
appropriate rating criteria and the 
applicable considerations concerning 
involvement of multiple muscle groups 
and/or nerves.  In addition, the M&ROC 
should readjudicate entitlement to a 
total rating based on unemployability due 
to service-connected disabilities unless 
that issue has been rendered moot.  The 
M&ROC should also consider whether the 
case should be referred to the Director 
of the Compensation and Pension service 
for extra-schedular consideration.  

9.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his attorney must be 
furnished a Supplemental Statement of the 
Case on all issues remaining in appellate 
status, and they should be afforded an 
appropriate opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.  The veteran 
need take no action until he is otherwise 
notified by the M&ROC through his 
attorney.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized that the veteran has the right to submit any 
additional evidence and/or argument on the matters the Board 
has remanded to the M&ROC.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).

These claims must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY S. KETTELLE
	Acting Member, Board of Veterans' Appeals



 



